JOHNSON, Vice Chief Justice.
This is an appeal by the Board of Trustees of Police Pension and Retirement System of Oklahoma City from an order and judgment of the district court reversing the finding of said Board of Trustees and directing a judgment in favor of Mrs. Guy Mitchell, widow of a deceased policeman.
A motion to dismiss has been filed for the reason that no appeal lies from the action of the district court in reviewing the order made by the Board. The motion to dismiss must be sustained. Appeals are not allowed as a matter of right but by reason of constitutional and statutory provisions. In re Gruber, 89 Okl. 148, 214 P. 690. 11 O.S. 1951 § 541v provides for appeals to the district court from decisions of the Board of Trustees of Police and Retirement Systems of this State and further provides that the review by the district court shall be final. Under such a statute no appeal can be taken to the Supreme Court. In re Leaf’s Deed, 180 Okl. 444, 70 P.2d 75.
Since there is no right of appeal from the final order of the district court made in this cause the appeal must be and the same is hereby dismissed.
HALLEY, C. J., and WELCH, CORN, DAVISON, O’NEAL, WILLIAMS, and BLACKBIRD, JJ, concur.